           Case 2:20-cv-02967-ILRL-JVM Document 1 Filed 11/02/20 Page 1 of 5




                                  LTNITED STATES DISTRICT COURT

                                  EASTERN DISTRICT OF LOUISIANA

JENNIFER L. DISTEFANO                                rX
                                                                   CIVIL ACTION NO.
                                                     +

YERSUS                                               *             SECTION
                                                     *             JUDGE
                                                     *
INTERNATIONAL PAPER IN                               *
NORTH AMERICA                                        *             DTVISION
                                                     +             MAGISTRATE JUDGE
r3   :* * *,] * * r; * * * + * * * * * * *,t * * *




                   COMPLAINT: [.MLA INTERFERENCE                        AITID   RETALIATION

           Plaintiff Jennifer L. Distefano, for her complaint agains the tlefendant, International

Paper, respectfully shows the Court and alleges as follows:

                                      I. NATI]RE OF THE ACTION
           l.   This is an action for damages and injunctive relief caused by Defendant's interference

and refusal to permit Plaintitr to take a leave               of   absence from employment and subsequent

discharge of plaintifffrom employment, in violation of Section 102 of the Family and Medical

Leave Act of 1993,(29 U.S.C. $ 2615), as amended, (hereafter, FMLA). This is Plaintiffs private

lawsuit filed pursuant to $ 107 of the FMLA.

                                    TI. JTTRISDICTION AI\[D VEITIIE

           2.   The jurisdiction of this Court over this controversy in invoked pursuant to 29 U.S.C. $

2617 and28 U.S.C. $ 1331.

           3. The unlawful employment practices described herein were committed within the Eastern

District of Louisiana, at defendant's paper plant in Bogalusa Louisiana Accordingly, venue in

this Court is proper pursuant to 28 U.S.C. $ l39lO).



                                                          I
        Case 2:20-cv-02967-ILRL-JVM Document 1 Filed 11/02/20 Page 2 of 5




                                             III.    PARTIES

       4. PlaintiffJennifer L. Distefano (Jennifer Distefano      or Distefano) is a citizen of the United

States and a resident of the State of Louisiana.     Plaintiffwas employed lately as a customer service

representative   by Defendant for over three years        until , 2019 when her employment           was

unlawfully terminated by Defendant. Plaintiff was an "employee" of defendant within the

meaning of 29 U.S.C. $ 261 1(2XA) at the time she requested of defendant a leave of absence from

employment pursuant to the FMLA.

       5.   Defendant International Paper in North America (International Paper) is a New York

corporation headquartered in Memphis, Tennessee engaged in the business of producing and

marketing paper products, with manufacturing facilities located in Bogalus4 Louisiana. At all

times pertinent hereto Defendant employed well in excess of thirty thousand (30,000) employees

within its region. tlefendant was the "employef' of plaintiffwithin the meaning of 29 U.S.C.            $

26ll(4)(A)   at all times relevant to this action.

                                              TV. FACTS

       6.    Beginning in 2015, Plaintiff worked full time for Defendant as a customer service

representative as a non-exempt employee earning twenty dollars an hour.            At all times Plaintiff

performed her duties in an exemplary manner, in all areas which can be measured. Plaintitr

achieved positive results with her customer-clients and consistently was complimented by them

for the efficient and pleasant way she conducted business-




                                                      2
        Case 2:20-cv-02967-ILRL-JVM Document 1 Filed 11/02/20 Page 3 of 5




        7. On or about March 2019 Plaintiffapplied for and was    granted   FMLA leave for physical

manifestations of emotional shess secondary to on the job harassment. When Plaintiff returned

from her protected leave later that month she was advised by her supervisor that her performance

was "not improving" and that her recent absence had been a significant problern because her tearn

mates "should not have to be   doing...[Plaintiffs]...work."

        8. On or about August 13,2019 Plaintiffagain applied for FMLA         leave for stress, citing

the same symptoms and causes as before.

        9.    When Plaintiff was away from her job, her workload was the responsibility of her

immediate zupervisor, Kim Rayburn (Rayburn), who, as an exempt employee, received no extra

compensation for the hours she worked in excess of forty hours per week.

        10. Plaintiffs   absence increased the uncompensated workload on       Plaintiffs supervisor,

who, due to business conditions, already worked long hours attempting to accomplish her job

objectives.

        I   l. After            ly six weeks on protected FMLA leave, Plaintiffs supervisor Kim

Rayburn recommended to supervisors Scott Viator and Greg Roberts that Plaintiffbe terminated

for cause. Accordingly,       Defendant terminated Plaintiff on October       l,   2019 without any

independent investigation into the stated reasons advanced by   Plaintif s supervisor Kim Rayburn.

        12. After she received notice of her termination, Plaintiffrequested specifics   reasons but

Defendant failed and refused to provide any, other than "perforrnance". This reason is false and

pretextual. Plaintiffmet all of her measurable job performance goals and at all times related well

with Defendant's customers.




                                                 J
        Case 2:20-cv-02967-ILRL-JVM Document 1 Filed 11/02/20 Page 4 of 5




                                            V. CLAIMS
       13. Defendant interfered with Plaintitrs protected FMLA leave when it terminated her

without reasonable cause and failed to restore her to herjob or to an equivalent job.

       14.   Defendant retaliated against Plaintitr     for availing herself of FMLA       protection.

Defendant negligently failed to investigate Kim Rayburn's baseless claim of poorjob performance

and ratified Rayburn's recommendation, which was based upon an impermissible animus. Any

independent investigation would have revealed that Plaintiff was highly effective at her job        of

customer representative.

                                   VI. PRAYER FOR RELIEF
       15. WHEREFORE, plaintiffrespectfully requests that this Court:

             a)   Enter a judgment that Defendant's interference with Plaintiffs FMLA leave

                  violated 29 U.S.C. $ 2615 of the Family and Medical Leave Act of 1993;

             b)   Issue a mandatory injunction pursuant       to 29 U.S.C. $ 2617(lXB) directing

                  Defendant to rehire Plaintiffretroactive to June 4,2012, to her position as sales

                  representative or to an equivalent position;

             c)   Issue a mandatory injunction, pursuant      to 29 U.S.C. $ 2617(lXB) directing

                  Defendant to place Plaintiff on employment leave, retroactive to her date         of
                  discharge;

             d)   Issue a mandatory injunction, pursuant tn 29 U.S.C. $ 2617(lXB), directing

                  Defendant to reinstate all of the Plaintiffs employment benefits, including, but

                  not limited to, her health insurance, retroactive to her date of discharge;




                                                  4
          Case 2:20-cv-02967-ILRL-JVM Document 1 Filed 11/02/20 Page 5 of 5




               e)   Enter   a   judgment pursuant to 29 U.S.C. $ 2617(a)(lXA)(DGI) against Defendant

                    and in favor of Plaintiff for the monetary losses plaintiff sustained as a direct

                    result of Defendant's interference with Plaintiffs employment leave;

               0    Enter a judgment pursuant to 29 U.S.C. $ 2617(a)(3) against Defendant and in

                    favor of Plaintifffor allowable liquidated damages and reasonable attorneys' fees

                    and costs inctured by      Plaintiffin connection with the instant action; and

               g) Award         Plaintiffzuch further and additional relief   as the   Court may deem just and

                    proper.




                                                             Respectfully submiued,

                                                             /s/ Dale E. Williams
                                                             Dale E. Williams, Bar#18709
                                                             2l2Park Place
                                                             Covington, Louisiana 70433
                                                             Telephone: (985)898-6368
                                                             Facsimile : (985)892-2e0
                                                             dale@daleslaw.com


                                               VERITICATION

          Pursuant to the provisions of 28 U.S.C. g 1746,I       verif   under penalty of perjury that   I
have read the foregoing Complaint, and          it is true and correct to my personal knowledge and

belief.

          Covington, Louisian4 this November 2,2020.


                                                              r.rls
                                                                 - -Y
                                                               u-!
                                                             JENNIFER L. DISTEFANO




                                                        5
